Title: From Alexander Hamilton to Frederick A. C. Muhlenberg, 31 January 1795
From: Hamilton, Alexander
To: Muhlenberg, Frederick A. C.


Sir,
Treasury Department, January 31st. 1795.
I have the honor to transmit herewith, reports on petitions heretofore referred to me by the House of Representatives, and to return others, as noted at foot, the subjects of which have been embraced in Communications already made from this department; and to be,

With perfect respect, Sir, Your most obedient, and humble servant
The Honorable,The Speaker of theHouse of Representatives.

